Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00032-CR

                                  Jose Luis FLORES Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 2370
                      Honorable Enrique Fernandez, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 28, 2016.


                                             _____________________________
                                             Patricia O. Alvarez, Justice